DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 10/7/19 are acceptable.                                             Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Gurol et al. disclose a strain measuring device comprising a body having a pair of end sections with a strain amplifying section therebetween, and a plurality of flexure points defined on the strain amplifying section that are responsive to linear displacement between the attachment points to produce bending such that the strain on the surface adjacent the flexure point is greater than the average strain between the two points, Kumada discloses a piezoelectric ceramic transducer comprising a piezoelectric ceramic plate which has curved surfaces, electrodes which are formed on both the main surfaces of the piezoelectric ceramic plate, a frame which holds the piezoelectric ceramic plate, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Gurol et al. (3,559,467) disclose a strain measuring device. 	Kumada (4,471,258) discloses a piezoelectric ceramic transducer. 	Yeo et al. (2015/0187325) disclose a display system, flexible remote controller, flexible display apparatus, and control method thereof. 	Arbogast et al. (2004/0084986) disclose an electrostrictive compound actuator.  	Lee et al. (10,959,025) disclose a flexible vibration module and display apparatus including the same.  	Kouchi (10,292,273) discloses a flexible printed circuit board, antenna, and wireless charging device. 
 	Park et al. (2014/0055394) disclose a flexible device and operating methods thereof.  	Seomoon et al. (10,861,908) disclose a display device. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/2/21